Citation Nr: 0502525	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  02-11 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable evaluation for chronic 
sinusitis.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to April 
1961 and from March 1965 to March 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the San 
Juan, Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a noncompensable 
evaluation for chronic sinusitis.  

In an October 1976 decision, the Board granted service 
connection for chronic sinusitis.  In a March 1977 rating 
decision, the RO effectuated the Board's grant of service 
connection for chronic sinusitis and assigned a 
noncompensable evaluation, effective from October 1973.  
Subsequent rating decisions continued this noncompensable 
evaluation.  

In a July 2002 rating decision, the RO, in pertinent part, 
increased the veteran's evaluation for mal absorption 
syndrome to 30 percent; the veteran has not appealed that 
matter and it is not currently before the Board.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  VA x-rays of the sinuses dated in November 2003 did not 
detect sinusitis.  The medical evidence of record does not 
reveal that the veteran has had one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

3.  The veteran has not submitted evidence tending to show 
that his service-connected sinusitis requires frequent 
hospitalization, is unusual, or causes marked interference 
with employment.




CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected chronic sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.97, 
Diagnostic Code 6514 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter dated in March 2001, the RO advised the veteran of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his increased rating claim, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

Rating decisions dated in June 2001 and July 2002, the July 
2002 statement of the case (SOC), and the February 2004 
supplemental statement of the case (SSOC), collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his increased rating claim.  The July 2002 SOC 
and the February 2004 SSOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Service medical records and VA treatment records are 
associated with the claims folder.  The veteran was afforded 
examinations for VA purposes in March 2001 and November 2003.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pursuant to VA's rating schedule, the veteran is currently 
assigned a noncompensable evaluation for chronic sinusitis 
under Diagnostic Code 6514.  38 C.F.R. § 4.97 (2004).  A 
noncompensable evaluation is warranted for sinusitis detected 
by x-ray only.  A 10 percent rating is warranted for 
sinusitis manifested by one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is warranted for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is warranted for chronic 
osteomyelitis following radical surgery, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  An incapacitating episode means one that 
requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97, Diagnostic Code 6514 (2004).

Upon review of the current medical evidence of record, the 
Board finds that the criteria for a compensable evaluation 
for chronic sinusitis have not been met under Diagnostic Code 
6514.  In September 2002, the veteran was diagnosed with 
acute bacterial sinusitis and antibiotics were prescribed.  
During the veteran's most recent VA examination in November 
2003, he reported having occasional headaches, however, there 
was no evidence of purulent discharge, crusting or pain.  X-
rays of the sinuses were negative.  When questioned by the 
examiner, the veteran was unable to describe the frequency 
and duration of any incapacitating episodes requiring bedrest 
and treatment by a physician.  The Board concludes that these 
findings do not support a compensable evaluation for chronic 
sinusitis, as there is no evidence showing that the veteran 
has had one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  The veteran did 
not even describe compensably disabling symptoms at the time 
of the most recent VA examination.  Accordingly, a 
compensable evaluation for chronic sinusitis under Diagnostic 
Code 6514 is not warranted.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a higher rating.

Finally, to accord justice in exceptional cases where 
evaluations provided by the Ratings Schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. § 3.321(b).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's service-connected 
chronic sinusitis.  There is no objective evidence of any 
unusual or exceptional 

circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the disability 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating. 


ORDER

The appeal is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


